Case 2:20-cv-00973-JLB-NPM Document 24 Filed 08/17/21 Page 1 of 6 PageID 749




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

MARENGO AT FIDDLER’S CREEK
CONDOMINIUM ASSOCIATION,
INC.,

             Plaintiff,

v.                                          Case No: 2:20-cv-973-JLB-NPM

EMPIRE INDEMNITY
INSURANCE COMPANY,

             Defendant.
                                      /

                                     ORDER

      Defendant Empire Indemnity Insurance Company (“Empire”) insured

property owned by Plaintiff Marengo at Fiddler’s Creek Condominium Association,

Inc. (“Marengo”). Hurricane Irma damaged the insured property and Marengo

submitted a claim to Empire. The parties disagreed as to the amount of insured

damages and agreed to decide their disagreement through the appraisal process.

The appraiser entered an award of $11,244.598.29. When Empire failed to pay the

appraisal award by the agreed-upon thirty-day deadline, Marengo sued to enforce

the award.

      About four months after initiating suit, Marengo moved for summary

judgment. (Doc. 15.) Contending its defenses rely upon the discovery of additional

facts, Empire moved to defer ruling on Marengo’s summary judgment motion until

Empire had time to complete its discovery in accordance with the Case

Management and Scheduling Order (Doc. 14) deadlines agreed to by the parties.
Case 2:20-cv-00973-JLB-NPM Document 24 Filed 08/17/21 Page 2 of 6 PageID 750




(Doc. 16.) In support, Marengo filed an affidavit outlining necessary discovery and

the steps it is taking to move this case forward (the “Howell Affidavit”). (Doc. 16-1.)

Marengo timely responded to Empire’s motion to defer. (Doc. 18.) For the reasons

below, the Court GRANTS Empire’s motion to defer (Doc. 16).

                                  LEGAL STANDARD

      Empire moves to defer ruling under Rule 56(d). “There is ‘no blanket

prohibition on the granting of summary judgment motions before discovery’ has

occurred.” Est. of Todashev by Shibly v. United States, 815 F. App’x 446, 450 (11th

Cir. 2020) (quoting Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843 (11th

Cir. 1989)). But “[a] district court may defer ruling on a motion for summary

judgment where the party opposing the motion demonstrates through affidavit why

it cannot present facts essential to justify [the motion’s] opposition.” Slater v.

Progress Energy Serv. Co., No. 8:09-cv-208-T-24-EAJ, 2010 WL 1408431, at *2

(M.D. Fla. Apr. 6, 2010) (quotation omitted). “Such continuance of a motion for

summary judgment for purposes of discovery should be granted almost as a matter

of course unless the non-moving party has not diligently pursued discovery of the

evidence.” Wichita Falls Off. Assocs. v. Banc One Corp., 978 F.2d 915, 919 n.4 (5th

Cir. 1992) (quotation omitted).

      “Whether to grant or deny a Rule 56[(d)] motion for discovery requires the

court to balance the movant’s demonstrated need for discovery against the burden

such discovery will place on the opposing party.” Todashev, 815 F. App’x at 451

(quoting Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1280 (11th Cir. 1998)).




                                           2
Case 2:20-cv-00973-JLB-NPM Document 24 Filed 08/17/21 Page 3 of 6 PageID 751




“Generally summary judgment is inappropriate when the party opposing the motion

has been unable to obtain responses to his discovery requests.” Snook v. Tr. Co. of

Ga. Bank of Savannah, N.A., 859 F.2d 865, 870 (11th Cir. 1988) (citations omitted).

Courts apply Rule 56(d) with a “spirit of liberality.” Todashev, 815 F. App’x at 453

(collecting cases).

                                     DISCUSSION

       Empire seeks to defer ruling on summary judgment so that it can conduct

discovery. “[T]he party opposing a motion for summary judgment should be

permitted an adequate opportunity to complete discovery prior to consideration of

the motion.” Jones v. City of Columbus, 120 F.3d 248, 253 (11th Cir. 1997) (citing

Snook, 859 F.2d at 870–71, and WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir.

1988)). Here, Empire was operating under the assumption that discovery was set to

close on October 22, 2021. (See Doc. 14 at 1.) Marengo moved for summary

judgment on March 23, 2021, seven months before the discovery cutoff and just four

months after filing its complaint.

       Though a delayed payment of insurance benefits is at issue in this case, there

is no evidence of material delay in Empire’s handling of this litigation. Empire has

served written discovery (Doc. 16-1 at 10–26) and specified depositions it seeks

(George Keys, Eugene Piacentini, and Marengo’s corporate representative), as well

as how each witness will illuminate outstanding issues. (Doc. 16 at 11; Doc. 16-1 at

3–4, 8–9.) This is clearly not a case of Empire waiting until the eleventh hour to

seek discovery, thereby delaying resolution. Rather, Empire has actively availed




                                          3
Case 2:20-cv-00973-JLB-NPM Document 24 Filed 08/17/21 Page 4 of 6 PageID 752




itself of the discovery process in accordance with the Case Management and

Scheduling Order. (Doc. 14.) Had Empire sought discovery at the last minute after

the discovery cutoff in a clear effort to extend this case and further delay payment,

it might be appropriate to rule on the summary judgment motion without further

discovery. That is not the case. Empire has demonstrated sufficient diligence in its

discovery efforts.

      Marengo takes issue with Empire’s requested discovery, suggesting it was

served in response to Marengo’s summary judgment motion. Marengo insists no

further discovery is necessary. (Doc. 18.) But Empire is entitled to use the

discovery process within the permissible framework of the judicial process. And

Empire has set forth its reasoning for conducting discovery. Based on this

reasoning, the Court is satisfied that Empire seeks discovery in good faith and not

to delay.

      Marengo also argues that the sole issue raised by the Howell Affidavit is

Marengo’s compliance with post-loss conditions and that those conditions are

irrelevant to the determination of the summary judgment motion. (Doc. 18 at 13.)

But Empire has identified other specific issues it seeks to address through

discovery. (Doc. 16-1 at 3–4.) For example, Empire contends issues remain with:

(1) how the appraisal was conducted; (2) whether parties complied with the

Appraisal Agreement; and (3) whether the appraisal panel exceeded its authority.

(Id. at 3.) And Empire has described, through the Howell Affidavit (id. at 3–4), how

each deponent will aid this search. Empire has therefore described with sufficient




                                          4
Case 2:20-cv-00973-JLB-NPM Document 24 Filed 08/17/21 Page 5 of 6 PageID 753




particularity the discovery it seeks. The Court finds the Howell Affidavit (Doc. 16-

1) credible in sufficiently establishing Empire’s need to conduct discovery before the

Court rules on Empire’s summary judgment motion. As such, the Court is satisfied

that Empire is seeking resolution in a manner compliant with governing procedure

and is not simply on a dilatory fishing expedition.

      And while Marengo expresses concern over a fishing expedition, it has other,

more appropriate methods available to defend against excessive, irrelevant

discovery. The Court is satisfied that Empire’s efforts are targeted enough to

require deferral of ruling on the summary judgment motion until after the discovery

cutoff previously agreed to by the parties. If it turns out that the discovery requests

create a separate discovery issue, the parties can resolve that through the usual

avenues.

      Although Marengo feels Empire has delayed payment of its insurance claim

for several years without reason, deciding a summary judgment motion without

giving a party a reasonable opportunity to complete discovery is prejudicial to that

party. Each party is entitled to use the tools available to it through the judicial

process in accordance with applicable rules of procedure. Empire has demonstrated

that it has not had an adequate opportunity to use the discovery process to build a

summary judgment record.

      Accordingly, the Court orders that:

   1. Empire’s motion to defer ruling on Marengo’s motion for summary judgment

      (Doc. 16) is GRANTED.




                                            5
Case 2:20-cv-00973-JLB-NPM Document 24 Filed 08/17/21 Page 6 of 6 PageID 754




  2. Marengo’s motion for summary judgment (Doc. 15) is DENIED WITHOUT

     PREJUDICE as premature.

  3. The parties are directed to meet and confer in the next 14 days to determine

     what, if any, additional time Empire needs to complete discovery and respond

     to Marengo’s motion for summary judgment. If the parties reach agreement

     for completion of discovery by a certain date, they may file a notice of that

     agreement with the Court. If the parties are unable to reach agreement, the

     deadlines in the current Case Management and Scheduling Order (Doc. 14)

     shall remain in effect.

     ORDERED in Fort Myers, Florida on August 17, 2021.




                                         6
